 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSeven-Up Bottling of Phoenix, Inc. and LeonardStock. Case 28-CA-6086August 20, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTEROn October 22, 1981, Administrative Law JudgeJesse Kleiman issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and Respondentfiled cross-exceptions and an answering brief inreply to the General Counsel's exceptions and insupport of its cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing his findings.2 We agree with the Administrative Law Judge that Leonard Stock,whose discharge is the subject of the complaint, is a managerial employ-ee, and that the complaint should be dismissed. While we do not acceptall of the Administrative Law Judge's discussion of what constitutes pro-tected activity and when the discharge of a supervisor or managerial em-ployee may be remedied under the Act, we see no basis in the case forextending the protection of the Act to Stock as a managerial employee.See Parker-Robb Chevrolet, Inc., 262 NLRB 402 (1982).DECISIONSTATEMENT OF THE CASEJESSE KLEIMAN, Administrative Law Judge: Upon acharge filed on September 15, 1980, by Leonard Stock,an individual, the General Counsel of the National LaborRelations Board, by the Regional Director for Region28, Phoenix, Arizona, duly issued a complaint and noticeof hearing on October 29, 1980, against Seven-Up Bot-tling of Phoenix, Inc., herein called the Respondent, al-263 NLRB No. 85leging that the Respondent engaged in certain unfairlabor practices within the meaning of Section 8(aXl) ofthe National Labor Relations Act, as amended, herein re-ferred to as the Act. On November 6, 1980, the Re-spondent, by counsel, duly filed an answer denying thematerial allegations in the complaint and setting forththerein the following affirmative defense:...that at all times material herein Leonard Stockhas been excluded from the protection of the Actby reason of his duties as a statutory supervisorand/or managerial employee.A hearing was duly held before me in Phoenix onMarch 12 and 13, 1981. At the close of the GeneralCounsel's case the Respondent moved to dismiss thecomplaint for the reason that Stock had not engaged inany "concerted activities." I denied this motion.All parties were afforded full opportunity to appear, tointroduce evidence, to examine and cross-examine wit-nesses, to argue orally on the record, and to file briefs.Thereafter, the General Counsel' and the Respondentfiled briefs. In its brief the Respondent renewed itsmotion to dismiss the complaint and realleged its affirma-tive defense that "at the time of his discharge Stock wasexcluded from the protection of the Act by reason of hisduties as a statutory supervisor and/or managerial em-ployee." For the reasons appearing hereinafter I grantthe Respondent's motion to dismiss the complaint in itsentirety.Upon the entire record and the briefs of the parties,and upon my observation of the witnesses, I make thefollowing:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe Respondent, at all times material herein, has beena corporation organized under and existing by virtue ofthe laws of the State of Arizona, maintaining its principaloffice and place of business at 3880 East Wier Street,Phoenix, Arizona, where it is, and has been continuously,engaged in the business of bottling and distributing softdrinks. In the course and conduct of the Respondent'sbusiness operations during the preceding 12 months,these operations being representative of the operations atall times material herein, the Respondent purchasedgoods and materials valued in excess of $50,000, whichwere transported in interstate commerce and delivered toits place of business in the State of Arizona directly fromStates of the United States other than the State of Arizo-na. The complaint alleges, the Respondent admits, and Ifind that the Respondent is now, and has been at alltimes material herein, an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.The General Counsel in his brief moved to correct the record in thisproceeding. Most of these corrections concern misspelled names, incor-rect numbers, or obvious inaccurate transposition of words and do notaffect matters of substance. Therefore the General Counsel's post-hearingmotion to correct the transcript is approved.596 SEVEN-UP BOTTLING OF PHOENIXII. THE UNFAIR LABOR PRACTICESThe complaint alleges, in substance, that the Respond-ent violated Section 8(aX1) of the Act by discharging itsemployee Leonard Stock, and failing and refusing to re-instate him because he engaged in protected concertedactivities for the purpose of collective bargaining andmutual aid and protection. The Respondent denies theseallegations.A. BackgroundPursuant to a collective-bargaining agreement betweenthe Respondent and the Brotherhood of Beverage Work-ers affiliated with United Cannery and Industrial Work-ers of the Pacific, AFL-CIO,2herein referred to as theUnion, effective February 3, 1978, to September 14,1980, the parties negotiated a "Memorandum of Under-standing" regarding the implementing of a new retire-ment plan and the distribution of moneys contributed tothe then existing plan.3The Respondent's operations, atthe times material herein, were directed by its presidentand general manager, John Furnas, with its sales oper-ations being directed by Donald Kurtenbach, director ofsales and marketing. Beneath the above in the hierarchyof supervision were George Bofetta, the field sales man-ager, and Dick McAllister, the assistant field sales man-ager.4Next in line as supervisors beneath the above wereroute supervisors, Dave Chantry, Bill Clark, GeorgeLarson, Harry Skelton, and Timothy Keltgen, each ofwhom was responsible for the supervision of the activi-ties of an assigned number of route salesmakers. Also re-porting to Bofetta and McAllister were Leonard Stock,the Charging Party herein, and Bill Burchett, merchan-dise managers.B. The Evidence1. The employment of Leonard StockLeonard Stock commenced his employment with theRespondent in January 1968 as a route salesmaker (routesalesman).6After having been employed in that capacityI The Union represents for purposes of collective bargaining the Re-spondent's production employees, those responsible for bottling the softdrinks, and route salesmakers. those employees responsible for the distri-bution of the Respondent's products to stores in the Phoenix metropolitanareaa See Reap. Exh. 1 (A and B).4 The complaint alleges, the Respondent admits, and I find that JohnFurnaus, Donald Kurtenbach, and George Bofetta are supervisors withinthe meaning of Sec. 2(11) of the Act, and have been and are now agentsof the Respondent acting on its behalfa Stock and Burchett were also referred to in the record as accountrepresentatives and merchandisers, these job titles all being synonomousand interchangeably used. While the Respondent's table of organizationlists four positions of "merchandiser" under the account representatives(Resp. Exh. 9), Stock testified uncontradictedly that these positions werenever filled. He stated,Mr. Bofetta mentioned to us at the time that our position was a trialthing at the time. And if we could prove that the work we did andcould accomplish out in the market place merited extra help, thenwe could get extra help, within the Merchandising Department.' Stock's duties as a route salesmaker were "to go around to the differ-ent accounts in the Phoenix area and replenish the merchandise that hadbeen sold from the previous delivery. Also, the duties consisted of tryingto obtain special displays which may be in the form of bulk promotionalfor approximately 2-1/2 to 3 years, Stock was advancedto the position of merchandise helper. Approximately ayear and a half later, when the then merchandise man-ager, Ted Reed, resigned, Stock was promoted to themerchandise manager position. Originally, in assumingthis position, Stock was assigned a helper to assist him inhis job duties. When the helper resigned, the Respondentdid not replace him, but instead "put another merchan-dising man on with the same authority that I had," BillBurchett. Approximately 2-1/2 to 3 years after his ap-pointment as merchandising manager, the Respondent"dispensed with the Merchandising Department" andStock and Burchett were transferred to the sales depart-ment and made route supervisor/merchandise managers.7The parties herein stipulated that Stock was a supervisorwithin the meaning of Section 2(11) of the Act when hefunctioned in the job of route supervisor/merchandisemanager.8On July 30, 1979, Stock was transferred from the posi-tion of route supervisor to the position of merchandisemanager.9Stock testified that his duties as merchandisemanager were:...in creating sales for the company, but it wasdone by directing and the availability of space inthe market place for the individual Seven-Up pack-ages. This entailed going into the market place andtalking to the managers to obtain ...additionalspace in the market place.'°Stock testified that a pertinent part of his job as mer-chandise manager was to keep the stores within his terri-tory under surveillance "to see that no space was lost,"displays or putting up display racks in the various market places. Routesalesmakers are paid on a commission basis.Stock testified that his duties in this job were to create and achievesales:And this was done by the training, the overseeing, the motivation ofthe route salesmakers assigned to me.It should be noted that all of the above concerning Stock's employmenthistory with the Respondent is gleaned from his own uncontradicted tes-timony thereon.a Stock testified in substance that in this position he had the authorityto effectively recommend the termination and discharge of route sales-makers assigned to him. He also trained, directed, and supervised theirwork.The evidence shows that Stock, while a route supervisor, received bi-weekly salary increases on August 1, 1977 ($25); April 10, 1978 (S25);and March 26, 1979 (S43).B Burchett was also transferred similarly to the position of merchandisemanager. Each of the merchandise managers has a geographic area of re-sponsibility with Stock's area roughly conforming to the eastern half ofthe Phoenix distribution area, while Burchett's area covered the westernhalf. Also at this time both he and Burchett received badges stating theirnames and the title "Merchandising Manager" which "identified me inthe marketplace in my position."'0 Stock's last evaluation describes his job responsibilities as,Has the direct responsibility for achieving additional shelf space,proper positioning and brand array for Company Products. The posi-tion requires technical selling skills and customer diplomacy. Becauseof his dedication, the Company products have increased in marketshare and space to sales.However, Stock testified that he had no authority to grant merchandisediscounts to stores in return for additional or better space without the ex-press authorization of Bofetta, and that he had to obtain Bofetta's approv-al for the purchase of materials needed in remodeling and display proj-ects.597 DECISIONS OF NATIONAL LABOR RELATIONS BOARDor sales diminished, and that this also included surveil-lance of route salesmakers in the stores to ensure thatthey were "taking advantage and using all space to hisability in relationship to sales." 'As shown above Stock's primary duties as merchan-dise manager were to obtain either additional space orbetter positioning, generally, in supermarkets for theplacement of the Respondent's products.'2In this con-nection he testified that he regularly visited supermarkets(accounts) in his assigned area and spoke to store manag-ers and backroom (stock) supervisors to establish andmaintain good public relations and to secure if possibleadditional space, improved marketing positioning, or theapproval to set up promotional display material forSeven-Up products.'3Stock stated that he also regularlyconsulted with the route salesmakers as to any problemsthey encountered in the supermarkets they serviced suchas resistance to increasing display space or the loss there-of. He related that when he was successful in acquiringadditional space he would physically move the Seven-Upproducts or set up displays, etc., himself, but that whenthis work required more than one person to accomplishit he requested additional assistance from Richard McAl-lister, the assistant sales manager, who then would assignone or two utility employees to work with him on thejob when they were available.14 Stock added that, whileiI Stock's report of his "Merchandising Activities" submitted to Bo-fetta for the period ending February 1, 1980, states:The activities listed are reported as overall store chain gains andshelf positioning accomplishments as well as specific package facingbreakdown and rack placement per individual stores. They constitutegains realized by my active participation, and do not reflect gainsmade by the route salesmakers through my advice and suggestions.The other activities of continued store surveillance, handling ofconsumer complaints, advertising placement and especially the con-stant education of the salesmakers in good merchandising practiceand procedure can only be felt or realized by future space accom-plishments and sales.Li This included ensuring that there was sufficient merchandise onhand and that the Respondent's products were correctly and attractivelydisplayed and were clean, and also included keeping a good rapport withthe store.Is Stock testified that he randomly selects an area within his geograph-ic territory and spends the day canvassing approximately 10 to 15 storesin the area, rotating the areas so that within a period of approximately 3to 5 weeks he has covered all the stores in his entire territory. From thetestimony herein it appears that Stock decided where and how he spendshis time on the job unless Bofetta or McAllister has a special assignmentfor him to perform.1" Stock related that the utility employees are normally assigned to thesales department under the route supervisors, "they ride with the regularroute salesmakers in a training capacity and as a helper, they also go outand help build displays in the marketplaces for promotional ads." Hestated that the utility helpers spend most of their time working primarilyfor the route supervisors and the merchandise managers and that as amerchandise manager he at times evaluated those utility helpers who hadworked with him. Stock testified:Q. They spent a minimum of time with Bofetta and McAllister,and they had to rely upon the Merchadise Manager and the RouteSupervisors for whom they worked, to make an evaluation and a de-cision as to whether they stayed or were let ....A. I would have to say yes."Stock continued that while he was never formally told to evaluate theutility employees he felt he should do so when they were doing a goodjob and when he was asked by Bofetta, McAllister, or the route supervi-sors about the employees' work. He admitted voluntarily reporting aboutthe quality of utility employees' work regularly. However, Stock also tes-tified that the utility empoyees only worked with him for "one or twohours, roughly, maybe three at the most," "roughly about once a week,"he instructed these employees in their duties when theywere at the store site, he actually worked along withthem performing the same tasks as they did; i.e., washingand/or adjusting shelves, moving Seven-Up products,and setting up displays. ' Stock also testified that attimes he was assisted on display jobs by route supervi-sors, as well.Stock testified that the Respondent's policies are dis-seminated to employees at departmental meetings heldevery Thursday morning attended by the sales supervi-sors, route salesmakers, utility helpers, merchandisingmanagers, "anyone connected with the Sales Departmentor any co-function of it like ourselves, the merchandis-ing."'8According to Stock at these meetings Bofettawould mention "different promotions that were comingup," discuss conditions that were observed in the market-places, and present this to the route salesmakers in-volved. Both the route supervisors and he and Burchett,the merchandising managers, would also address theroute salesmakers at these meetings as to sales and mer-chandising problems, etc., respectively. 17However,Stock recounted that all employees, including routesalesmakers and utility employees, were encouraged toreport about their observations in the marketplace atthese meetings. He added that Bofetta regularly instruct-ed the route salesmakers at these meetings to follow anyorders issued by him or Burchett when they encounteredeach other in the marketplace concerning "job activitieson functions in facing merchandise."Stock related that the Respondent also held supervi-sory meetings each week usually on Fridays, attended bythe Respondent's management and supervisory employ-ees, including Bofetta, McAllister, the route supervisors,and the merchandise managers, but the latter only whenrequested to do so. Stock stated that this occurred ap-proximately once a month when merchandising problemswere discussed.Stock continued that during his visits to the variousstores within his geographic area he would observe andsurvey the conditions present"' therein and on the occa-sion when the route salesmakers were not performingtheir duties properly would proceed as follows: First,Stock would speak to the route salesmaker himself aboutthe infraction of company policy; if this persisted hewould subsequently report these infractions to the routeduring the employees' 48-hour workweek. He indicated that when theutility helper completed his work with Stock he either returned to theRespondent's plant or went to another job assignment as dictated byMcAllister. Stock added that, if McAllister could not supply the request-ed utility employees, Stock either performed all the work himself or post-poned it to another time.Is Stock testified that he had no authority to hire or fire, transfer, sus-pend, lay off, recall, promote, reward, discipline, or adjust the grievancesof the utility employees.Le These policies, according to Stock, were to obtain the best position-ing in the marketplace for Seven-Up products, to appropriately arraythese products therein, and to regularly and properly rotate the stock.17 Stock testified that he gave lectures at these sales meetings to routesalesmakers as to "good merchandising practices" and additionally madesuggestions and gave advice to them about this.I8 Stock testified that this included surveillance with regard to thestatus of the Respondent's competitors such as Pepsi-Cola and Coca-Colaand how they were faring in the marketplace. He added that route sales-makers and route supervisors also did this.598 SEVEN-UP BOTTLING OF PHOENIXsalesmaker's immediate supervisor, the route supervisor;then if this did not bring results Stock would apprise Bo-fetta of the situation. 9 He recounted one situation whereBofetta had recommended that he "write up" an employ-ee who was "really hindering my doing my job as aMerchandiser" and Stock then spoke to the employee'simmediate supervisor about it.20Stock also related thathe had reported employee Bob Plank, a route sales-maker, to McAllister for bypassing stores within Plank'sroute causing the loss thereby of marketing space forSeven-Up, and McAllister told him to "write up" thisemployee and give it to Tim Keltgen, the employee's su-pervisor, for possible action.Stock testified that he reported to Bofetta at the end ofeach workday "what I had accomplished all day, whereI had been, what I had found in relationship to the sales-maker." Further, as Stock related, at the beginning ofeach day before he left the plant to visit stores in an areahe asked Bofetta if there were any assignments he couldaccomplish therein and Stock would then perform thesetasks.21 He stated that he had no input into the pricing,advertising, or promotional policies of the Respondentnor its labor relations policy. However, he did testifythat he made suggestions about merchandising to Bofettawhich Bofetta at times implemented.Stock testified that he received the same salary as theroute supervisors and the same "fringe benefits."22WhileStock related that he never considered himself a supervi-sor while working for the Respondent as merchandisingmanager, on cross-examination he also testified:I was in the Merchandising Department as a Mer-chandising Manager. The name MerchandisingManager-in some aspects I considered myself as amanager.There is also testimony by Stock that he attended var-ious luncheon and dinner meetings with representativesfrom the Respondent's parent Seven-Up company who's Stock testified that this occurred approximately once or twice amonth. However, Stock also testified that Bofetta had instructed him atone time not to speak directly to the employees themselves but to reportany problems to the employee's supervisor for action.20 Stock testified that he had heard that Burchett had "written up" anemployee who was thereafter discharged due to Burchett's action.2 According to Stock, both Bofetta and McAllister assigned him onoccasion to deliver Seven-Up products where the Respondent had madea "donation" or in exchange for "faulty merchandise" which Stock wasto pick up at somebody's home "or whatever it may be," to assist routesupervisors in constructing displays, to operate forklift trucks to movemerchandise, and also to deliver extra cases of Seven-Up products or de-liver material wherever needed, and "stuff like that."22 Stock testified that as a merchandising manager he was covered bythe Respondent's accidental death and dismemberment plan which mem-bership is limited to management/supervisory personnel. He and Burchettalso received a S12 monthly telephone allowance while employed asroute supervisors and this was continued when they became merchandisemanagers. Stock additionally testified that during his employment as aroute supervisor he worked occasional Saturdays, once every 4 weeks,for which he was paid $100 above his normal salary. When he became amerchandise manager this continued for "maybe three times" whereuponBofetta discontinued it because Furnas did not consider them in their ca-pacity as merchandise managers as "a supervisor in relationship to themen. And we had no business being in there under that supervisory ca-pacity, or, say, as a Sales Supervisor, where we were to go in on Satur-day and make sure that all the routes were out and handling calls, com-plaints, and things of that nature."had come into Phoenix, Arixona, from the main office inSt. Louis, Missouri, and that only the Respondent's man-agement and supervisory employees were present atthese.2sAdditionally, in a letter sent to Frantell, presi-dent and chief executive officer of the "parent Seven-UpCompany," sometime in July 1980 after Stock's dis-charge on June 24, 1980, Stock stated:The way they went about my firing is what hurts. Ihave done nothing but foster 7Up for the last 12-1/2 years of which 9 were in management.242. The discharge of Leonard StockStock testified that sometime in 1971 or 1972, whenthe Respondent's operations were owned by the WhittBrothers and he was a salaried employee he enrolled inthe Seven-Up Bottling of Phoenix, Inc. Employees Re-tirement Plan.25Stock stated that, at approximately thesame time that he joined, Fred Windell, a spokesman forthe plan, and Robert Monk, the sales manager at thetime, advised the Respondent's predecessor employeesincluding Stock at a meeting that the Company's planwas a profit-sharing pension plan having the followingconditions: that any employee dropping out of the planwas subject to a I-year waiting period before he or shecould rejoin it; that employees could borrow moneysfrom the plan; that employees in the plan could retire atage 65 at which time they would receive the lump-sumvalue of the "full vested amount"; and that in the eventthat the plan was ever dissolved "all monies, everyone inthe plan, remaining employees, were supposed to be 100percent vested and the monies returned to them."26Stock continued that, a year or two later, the Compa-ny was acquired by the parent Seven-Up Bottling Com-pany headquartered in St. Louis, Missouri. He relatedthat a year or two after such acquisition he had signed awritten request to withdraw from the "retirement pen-sion fund" and was informed by Gene Sears, the plantmanager at the time, that he could not do so. Stockstated that he advised Sears that this was contrary towhat the employees in the plan had previously been toldwhen they joined and pointed out that "four or fiveother Seven-Up employees who had left the plant, took's Generally, Furnas, Bofetta, McAllister, Stock, "supervision person-nel," and the various visitors such as "Mr. Frontell, the President andChief Executive Office of the parent Seven-Up Company," and GaryMartin, its "Executive Vice-President of Seven-Up," attended these meet-ings."4 In connection with this letter Stock testified:A. Yes, I had written the whole thing.Q. Is it true that you considered yourself a part of management forthe last nine years of your employment by Seven-Up?A. I considered myself I would liked to have thought that I wa,and I, myself, would say Yes. I would like to think that I was, and Iprobably was.Q. And you did think you-of yourself as management, didn'tyou, Mr. Stock?A. I thought of myself as management*' It would appear from the evidence herein that only salaried employ-ees are eligible to join the plan; thus, the route salesmakers who are paidon a commission basis are excluded from the plan.'" According to Stock, employees contributed 4 percent of their pay-checks "into the plan with a guaranteed return by the company of fivepercent."599 DECISIONS OF NATIONAL LABOR RELATIONS BOARDall monies, remained out the required amount of time andthen rejoined the plan, and they also remained workingat Seven-Up Bottling Company." He related that he alsospoke to Sales Manager Monk about this and accordingto Stock both Sears and Monk said that they wouldcheck into it. Stock added that "possibly two to threedays later," Monk advised him that after speaking toSears they had checked with "the attorneys in St. Louis"and learned that Stock could not withdraw his moneysfrom the plan unless he quit his employment, although hecould borrow from the plan, which he did at that time.Stock testified that in approximately 1976, "a year anda half to two years after the conversation with Mr.Sears," he was called into the office of Rhoda Virvich,assistant office manager under Donald Kurtenbach, di-rector of sales and marketing, who asked him to sign aform which in effect gave the Respondent "permission toamend or change the [retirement] plan in any way basedas [the Respondent] saw fit."27Stock stated that whenhe looked the form over and discovered that it containeda waiver of his rights under the pension plan he refusedto sign it. He added that when he continued to refuse tosign the document, although Virvich assured him it wasfor the purpose of updating his beneficiary designationinformation, Kurtenbach was apprised of this and Kur-tenbach then tried to obtain Stock's signature on theform. Stock related that Kurtenbach told him that hehad previously signed such a form which Stock deniedand Bofetta was called into the discussion. According toStock, while Bofetta also alleged that Stock had signedsuch a form previously, Stock again denied it, refusing tosign the document, and left the office.28Stock testified that after he left the plant he encoun-tered Isaiah Lane, Jr., the assistant production manager,who asked him if he had signed the form.2aHe statedthat he told Lane that he had not and the reasons for hisrefusal and Lane said, "Well, I'm going in and I'm goingto try to retract my statement, get it back, my signa-ture." He continued, "I also encountered Michael Kemp-ton who was a Fleet Manager there, and he mentionedto me that he read it and refused to sign it for the samereasons that I had stated." Stock added, "Previous to thisthere was a lot of confusion in Seven-Up Bottling Com-pany after it was found out that you could not quit theplan and get your monies out without leaving your job.There was a lot of tension at this time."The evidence herein shows that the Phillip Morris To-bacco Company acquired the Respondent's parent com-pany, the Seven-Up Bottling Company on June 1, 1979.Stock testified that, in January 1980, Sharon Ribeske, theRespondent's personnel director, presented him againwith the same form as he had previously refused to signauthorizing the Respondent to make unilateral changes inthe pension plan and designating beneficiaries, requestings? Stock related that when Virvich had presented him with this formfor his signature she had folded it over so that only the signature sectionwas viewable by Stock. He testified that she told him at the time that hissignature was needed for your beneficiaries for the retirement program."as Stock testified that, when he asked to be shown the previous formhe allegedly had signed, Kurtenbach sent Virvich to secure it but she wasunable to locate it stating, "I don't know if they're misplaced or lost.""2 The parties herein stipulated that Lane is a supervisor within themeaning Sec. 2(11) of the Act.that he sign it. Stock related that he took the form homebut never signed it. He stated that, approximately 2weeks later while in Bofetta's office, Bofetta presentedhim with another similar form and said, "Either sign theform or don't sign the form. One or the other ...so Ican [get] Sharon off my back." Stock recounted thatafter he refused to sign this form Bofetta said, "Well,you go tell Sharon [Ribeske]."Stock continued that he went to Ribeske's office andadvised her that he would not sign the form and thereason for his refusal. After some discussion it wasagreed that Stock would sign the document regardingthe designation of beneficiary and cross out the rest of itand "add my own conditions to it," which he did. He re-lated that, after he had signed the form and changed thedocument as agreed, Ribeske told him, "It doesn't reallymatter too much at this time ...because Phillip Morrisis coming out with a different retirement program."Stock added that when he asked Ribeske for any writtenmaterial on the new plan she advised that she had noth-ing on it "at this time," promising to give Stock any in-formation she subsequently received on the new retire-ment plan when she received it. Stock stated that Bofettanow entered Ribeske's office and joined the conversationand agreed that the employees should have an "option"as to what should be done with their accrued moneysunder the new plan.In connection therewith Stock testified that I or 2days after this conversation with Ribeske he mentionedto employee Leonard Boehler, a receiving clerk, that theRespondent was planning on instituting a new retirementprogram. According to Stock, Boehler asked him aboutthe disposition of "the other program" and the moneyscontained therein but Stock responded that he had no in-formation thereon at the time. He stated that in andabout this time he also had a similar conversation withFleet Manager Kempton.Stock related that towards the end of April 1980 heagain spoke to Ribeske about the new retirement planand Ribeske informed him that Phillip Morris intendedto introduce their new retirement plan sometime betweenSeptember 1980 and the end of that year. He testifiedthat Ribeske told him that "all company monies at thattime were going to be rolled over into the new plan"and employee contributions returned to the respectiveemployees, with no option on the employees' part to"join or not join" the plan. Stock stated that he again requested a copy of the plan but Ribeske said she had notreceived copies as yet and when she did she would meetwith the employees and "explain it to us."Stock testified that in May 1980 he had several con-versations with various employees concerning the newproposed retirement plan.30He related that in a discus-sion with Isaiah Lane, Jr., Lane complained about theRespondent's plan to "roll over" the Company's contri-butions from the old retirement program into the newplan, contrary to what the employees had been previous-ly told when they joined the plan, and asked Stock if thesO Stock testified that he had spoken to Isaiah Lane, Jr., larry Skel-ton, Leonard Boehler, Clyde Macon, and Michael Kempton about thenew proposed retirement plan.600 SEVEN-UP BOTTLING OF PHOENIXRespondent could do this. Stock stated that he next en-countered Leonard Boehler who also expressed his con-cern about the proposed new retirement plan and the dis-position of the Company's share of the contributions inthe old plan and also asked Stock if the Respondentcould do it. Stock added that he told both Lane andBoehler that he did not know if the Respondent could"legally do this."Stock continued that shortly thereafter he visited theBoard's Regional Office in Phoenix, Arizona, where herelated what had occurred, as above, and was told thatretirement program problems were not within the prov-ince of the Board's jurisdiction. He was then referred to"ERISA, an office handling retirements in California."Stock stated that he called "ERISA's" office in Los An-geless' and, after explaining the Respondent proposedretirement plan change, was advised that no definitiveanswer could be given to his question without a copy ofthe existing retirement plan but that, however, "compa-nies can legally roll monies over into new retirementprograms." He added that he was told to obtain a copyof the "old plan to see what is provided within that con-tract."32Stock related that approximately 2 days later herequested a copy of the "old plan" from Furnas, the Re-spondent's president, who told him that while he did nothave a copy handy to give Stock at the time he assuredStock that he would get him one.Stock testified that towards the end of May or earlypart of June 1979, shortly after he had spoken toERISA, he again spoke to Lane and Boehler advisingthem that the Respondent could "legally roll the moniesover." Stock related that Boehler told him that someother employees had been discussing this among them-selves, mentioning that Rita Rangle and another produc-tion employee, whose name he could not remember, whowere in the retirement plan, desired to leave the plan andwithdraw their moneys.3sHe stated that Boehler wantedto hire an attorney to represent the employees but Stockadvised that since the Respondent could legally "rollover the monies" hiring an attorney would be a waste ofmoney and "cause nothing but trouble and tension con-cerning this matter." Stock continued that he volun-3' The Employee Retirement Income Security Act (ERISA). Thisstatute is administered in pertinent part by the U.S. Labor Department.3" Stock testified that he spoke to Duane Peterson at ERISA.3a Rita Rangle, employed by the Respondent as a "Filler Operator" onthe production line, testified that she is a member of the bargaining unitrepresented by the Union, a shop steward in the plant, and a participantin the Respondent's retirement pension plan. She stated that she had beenadvised by Isaiah Lane, Jr., and Harry Skelton that the Respondent wasconsidering a change in the retirement plan and "would probably put allour money into that new plan that they had." She related that she hadsaid that the employees in the plan should have the right to decidewhether they wanted to remain in the plan or not and "get our moneyback if we wanted to get out." She added, "Everybody was talking aboutthat" in the plant. Rangle continued that Skelton had informed her abouta meeting attended by supervisory employees concerning the pensionplan and she replied, "Well, I'm a member of the plan .and nobodymentioned anything."Rangle additionally testified, "There was a lot of talk going around theplant, and somebody mentioned something about a lawyer." She deniedthat she had ever authonzed anyone to "talk to Mr. Furnas on [her]behalf," nor had anyone ever spoken to her about an employee repre-sentative speaking to management concerning the retirement plan on herbehalf.teered to speak to Furnas to see if Furnas would "try toget us an option of whether to join the plan, whatever itmay, or receive our monies back as agreed to when wehad got into this previous plan." Stock added that he ad-ditionally "encountered" Harry Skelton, a route supervi-sor, and mentioned that he was planning "to see if Mr.Furnas could get us an option concerning the program."According to Stock, Skelton "thought it was a good ideaand to see what I could find out concerning thismatter."34Stock testified that during the first week of June 1980he went to see Furnas in his office but since Furnas wasnot in at the time he waived for him in the outer roomnext to the "sales manager's" office. He stated that Bo-fetta happened to enter the room in or about the sametime that Furnas was returning to his office and Stockmentioned to Bofetta that he wanted to speak to Furnasabout the "pension program, the retirement fund." Stockcontinued that Bofetta then told him:Mr. Furnas has not received at this time anythingconcerning the plan, and he mentioned he wouldget with you when he did so. And if I didn't dropthe matter concerning this program, 1 wouldn't bearound there that much longer.35Stock testified that approximately 5 minutes later heapproached and spoke to Furnas outside the productionmanager's office and the conversation continued as thetwo men walked down the hall and the steps down tothe "lower level." Stock stated that he told Furnas:We were wondering if we could get you to see ifyou would get us an option concerning the pro-gram, either to join the program and accept thepolicies as whatever they may or the plan, what-ever it may be or to withdraw our monies like wewere entitled, or we felt we were entitled to underthe old plan and join the new plan which wascoming into effect and was supposed to be a non-contributing plan, join in with day one with every-body else.Stock continued:John, at that time, says he could not do that. Andhe asked myself, he said, "Well, what do youwant?" I said, "Well, it's not what I want. It's whatwe want. That's why I'm talking to you. Could youget us-" And he said, "No. Personally, what doyou want? What would you want?" And I askedhim what he meant. And he said, "Let's put it thisway. If I could get you all your monies back andthe company's monies back out of that retirementprogram, would you sign a waiver that you wouldhave nothing to do with any future Seven-Up re-tirement programs?"s4 The parties herein stipulated that Skelton is a supervisor within themeaning of Sec. 2(11) of the Act.35 Stock testified that there were route supervisors also present in theroom when this conversation occurred but he could not recall "specificnames."601 DECISIONS OF NATIONAL LABOR RELATIONS BOARI)Stock related that he told Furnas he would have to"think about that, and also, I wouldn't want to lose myjob over signing some stipulation like that." He addedthat Furnas told him that he should never have "gotteninto the plan in the first place" since Stock would ratherhave "a dime today than a hundred dollars tomorrow...something to that effect" and that this plan was setup as a retirement program. Stock recounted that whenusing the terms "we" and "us" in his conversation withFurnas he was referring to all the employees who wereaffected by the plan. However, in a prior affidavit givento a Board agent during the investigative stage of thisproceeding, Stock had stated, "The lone employees whowould be affected by my actions with Mr. Furnas wouldhave been Rita [Rangle] and about five other line em-ployees." Stock also stated in his affidavit, "At no timedid I discuss my actions with any of the line employ-ees."36Stock stated that the day following his conversationwith Furnas he spoke to Lane informing him that Furnas"would not try to get us an option in that respect," andabout Furnas' offer to allow him personally to get all hismoneys back. He testified that Lane responded, "Thisdoesn't seem right ...I hate to think I'm going to haveto quit my job to get the monies." Stock added that healso "encountered" Boehler and Skelton, having similarconversations with them, and according to Stock theyboth informed him that they were considering leavingthe Respondent's employ in order to obtain their moneysback from the pension plan. Stock related that he re-turned to the Board's offices during the second week inJune 1980 and was again referred "to ERISA over inCalifornia" but that this time he did not contact them atall.Stock continued that on June 19, 1980, after experienc-ing "some financial problems" he went to see Furnas andasked Furnas if he could still accept the offer to sign "awaiver and get all monies out of the retirement pro-gram," to which Furnas responded:...no, he says that would be illegal and I couldn'tdo that. He said, "The only reason I proposed thatto you in the first place was that I would have saidand done anything to keep you away from the otheremployees."He also mentioned, at that time, that I was noth-ing but a trouble maker and that he understood Iwas going around the plant and telling everybodythat he was ...a bastard, and the plan was a bas-tard.Stock added that he told Furnas that he had never madeany such statements. Stock also denied making suchstatements in his testimony at the hearing as well.36 The parties herein stipulated that, at the time, there were at leastfour nonsupervisory employees covered under the plan: Rita Rangle,Leola Satchell, Gary E. Fiori, and Cecil Query. They further stipulatedthat the Respondent's contributions made into the plan for each of theseemployees as of December 31, 1979, were, respectively, $5,950, $5,200,$2,500, and $1,200. All these employees were enrolled in the pension planwhen Stock was terminated on June 24, 1980.Stock testified that on June 24, 1980, soon after he hadarrived at the Respondent's plant for work at 5:45 a.m.,Bofetta asked to see him in his office at 7 a.m. Stock re-lated that he continued his regular work routine and thenwent up to "Bofetta's outer office where he met McAl-lister" who asked him to deliver "some promotionalcases out to Sun City." He stated that Bofetta, overhear-ing this, advised McAllister that he needed Stock thatmorning and it was agreed that Stock would "take careof [McAllister's] business after" Bofetta was throughwith him. Stock added that shortly thereafter McAllisteradvised him that Bofetta wanted to see him in Kurten-bach's office.Stock continued that he met Bofetta outside Kurten-bach's office and they entered together. He testified thatwith Kurtenbach present Bofetta told Stock that he andKurtenbach had returned from a "Seven-Up meeting inCalifornia" the previous day, Monday, and that "hisoffice was completely overrun all day long by employeesof the company stating that [Stock] had told them thatSeven-Up was a no-good place to work for and thatPepsi was a better place to work for and that theyshould all go over there and work. He also mentionedthat the morale around Seven-Up was poor at the timeand sales were down and he couldn't have this goingon." Stock related that he denied ever making any suchcomments and asked Bofetta "to produce the person"who said this about him, or name him, to which Bofettareplied, "As far as you're concerned, I don't have to tellyou anything other than I heard it and that's it."Stock recounted that he now asked Bofetta if whatwas happening had anything to do with his conversationwith Furnas on June 19, 1980, and Bofetta said no. Stockrelated that he then told Bofetta and Kurtenbach abouthis conversations with Furnas on June 11 and 19, 1980,and they both said, "Look, its out of our hands. We can'tdo anything about it.... You're being terminated."Stock added that Kurtenbach now produced a previous-ly prepared paycheck which included "two days that Ihad coming plus three weeks' vacation from the previousyear," and which Kurtenbach gave him. Stock continuedthat Kurtenbach also mentioned that "he would processthe papers that were needed for my monies for the re-tirement program." He related that he then left and onthe way out encountered McAllister in the parking lotwho told him, "I didn't know what they were going todo to you. I even was going to send you out on a job. Ihad nothing to do with this."Stock testified that "approximately a month and ahalf" after his discharge on June 24, 1980, Harry Skeltonvisited him at his home and during a conversation be-tween them and after Stock had mentioned that he felthurt about "the way I was terminated" and that he hadnot made the statements attributed to him allegedly byfellow employees, Skelton told him:Lennie, if it will make you feel any better, Bill Bur-chett told me Mr. Bofetta, who is the Sales Man-ager at Seven-Up Bottling Company, he told Billthe real reason you were terminated, because youwould not keep your mouth shut about the retire-ment program.602 SEVEN-UP BOTTLING OF PHOENIXStock denied at the hearing that he had ever told anyemployee that "Seven-Up was a lousy company to workfor" or that "they should go to work for Pepsi."Tim Keltgen, employed by the Respondent as a routesupervisor and called as a witness for the Respondent,testified that sometime in July 1980, about 3 weeksbefore Stock was discharged, while having lunch withutility employee Bill Kessel, he was advised that Stockhad told Kessel that Pepsi-Cola had "better pay andbetter benefits, and better working conditions ...that itwould be better if [Kessel] went to Pepsi." Keltgenstated that he told Kessel that although he knew nothingabout Pepsi-Cola benefits Kessel was better off remainingwith the Respondent. Keltgen continued that later thatafternoon he apprised Dave Chantry, another of the Re-spondent's route supervisors, as to what Kessel had toldhim.According to Keltgen the very next day he askedKessel to repeat to Chantry what Kessel had previouslytold him, which Kessel did.37Keltgen testified that thenext day he went to see Sharon Ribeske, the personneldirector, and told her, "I think Mr. Stock is tellingpeople to go to other plants to work and that's a littletoo much." Keltgen stated that he had known Stock"about 15 years," worked under him when Stock was aroute supervisor, and considered Stock to be a friend. Herelated that after hearing Kessel's story he was hurt tofind out that Stock was making derogatory remarksabout the Respondent. Keltgen added that he also hadheard rumors that Stock had conversations with otheremployees concerning another company but "didn't hearthem personally."Additionally, Keltgen, in relating his duties and re-sponsibilities as a route supervisor, testified that when hereceives complaints about the route salesmakers underhis supervision he first investigates the facts and circum-stances thereon and then confronts the employee withwhat he has learned to determine the merits of the com-plaint before any disciplinary action is taken.Stock denied ever telling Kessel that Pepsi-Cola hadbetter benefits than Seven-Up or that he urged Kessel toleave the Respdndent's employ and go to work forPepsi-Cola.38Stock also testified that no one from theRespondent's management or any supervisor ever askedhim if he had made those remarks. It shold be noted thatthe parties herein stipulated that Chantry and Ribeskea" According to Keltgen, Kessel told Chantry that Stock had said,"[Kessel] would be better off if he went to work for Pepsi because thebenefits and the wage earnings are better."a3 Stock, however, did testify that he had a conversation with Kesselprior to Stock's discharge during which Kessel had told him that someemployees had left the Respondent's employ to work for Pepsi-Cola andthat Kessel was thinking about doing the same. Stock continued thatKessel asked his advice as to what to do about this and Stock told Kesselthat he would have to decide this himself Stock added that Kessel hadpreviously worked for Stock on occasion and that there was severe com-petition between Seven-Up, Pepsi-Cola, and Coca-Cola for sales in themarketplace and that at the time this happened the Respondent's saleswere "down." Keltgen in his testimony confirmed that at least two em-ployees had left the Respondent's employ to "make more money else-where," one went to work for Pepsi-Cola, the other went to Coca-Cola.were still in the Respondent's employ at the time of thehearing but that Kessel was not.39Additionally, it was stipulated that the Respondent'scontributions to the pension plan on behalf of LeonardStock as of December 31, 1978, totaled approximately$12,000. The parties herein also stipulated that the fol-lowing employees are supervisors within the meaning ofSection 2(11) of the Act; were in the pension plan "upthrough the time" that Stock was terminated; and theRespondent had made contributions into the pensionfund as of December 31, 1979, on their behalf in theamounts set forth opposite their names as follows:Leonard BoehlerHarry SkeltonIsaiah Lane, Jr.Daniel CoronadoDavid CotchJames R. Murphy$7,800S14,000$11,000$4,000$3,700$8,000The record also shows that, although there was noagreement between the parties as to the supervisorystatus of Clyde Macon, the Respondent's contributioninto the pension fund on his behalf as of December 31,1979, was $5,000.As concerns two other employees Michael Kemptonand Elvin Payne with whom Stock had conversationsconcerning the pension plan, the parties stipulated thatMichael Kempton is a statutory supervisor and the evi-dence herein indicates that so is Payne. It was furtherstipulated that Kempton terminated his employment withthe Respondent sometime in 1979 and received in excessof $10,000 Respondent on June 24, 1980, when Stockwas discharged. Payne terminated his employment withthe Respondent in 1979 and received the amount of$1,700 (the Respondent's share of the pension fund con-tribution) and was rehired before Stock's termination.ANALYSIS AND CONCLUSIONSSection 2( 11) of the Act provides:(11) The term "supervisor" means any individualhaving authority, in the interest of the employer, tohire, transfer, suspend, lay off, recall, promote, dis-charge, assign, reward, or discipline other employ-ees, or responsibly to direct them, or to adjust theirgrievances, or effectively to recommend suchaction, if in connection with the foregoing the exer-cise of such authority is not of a merely routine orclerical nature, but requires the use of independentjudgment.Supervisors are excluded from coverage of the Act.40s9 However, counsel for the Respondent Kennedy stated for therecord, but not while under oath as a witness, that Ribeske's child washaving ear surgery that day, March 13, 1981, and therefore Ribeske wasnot available as a witness. I offered to adjourn the hearing upon requestin order for the parties to produce any additional witnesses they felt nec-essary to the presentation of their case but no request for any adjourn-ment was made.40 Sec. 2(3) of the Act provides:Continued603 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe status of supervisor under the Act is determinedby an individual's duties, not by his title or job classifica-tion.41It is well settled that an employee cannot betransformed into a supervisor merely by the vesting of atitle and theoretical power to perform one or more ofthe enumerated functions in Section 2(11) of the Act.42To qualify as a supervisor, it is not necessary that an in-dividual possess all of these powers. Rather, possessionof any one of them is sufficient to confer supervisorystatus.43And, while these enumerated functions in Sec-tion 2(11) of the Act are to be read in the disjunctive,that Section also "states the requirement of independenceof judgment in the conjunctive with what goesbefore."44Thus, the individual must consistently displaytrue independent judgment in performing one of thefunctions in Section 2(11) of the Act. The exercise ofsome supervisory tasks in a merely "routine," "clerical,""perfunctory," or "sporadic" manner does not elevate anemployee into the supervisory ranks.45Further, the ex-istence of independent judgment alone will not suffice;"the decisive question is whether [the individual in-volved has] been found to possess authority to use [his orher] independent judgment with respect to the exercise...of some one or more of the specific authorities listedin Section 2(11) of the Act."4sIn short, "some kinship tomanagement, some empathetic relationship between em-ployer and employee must exist before the latter be-comes a supervisor for the former."47Moreover, in con-nection with the authority to recomnend actions, Section2(11) requires that the recommendation must be effec-tive.48(3) The term "employee" shall include any employee ... but shallnot include. .any individual employed as a ..supervisor ....Sec. 14(a) of the Act provides:(a) Nothing herein shall prohibit any individual employed as a su-pervisor from becoming or remaining a member of a labor organiza-tion, but no employer subject to the Act shall be compelled to deemindividuals defined herein as supervisors as employees for the pur-pose of any law, either national or local, relating to collective bar-gaining.See Florida Power & Light Co. v. International Brotherhood of ElectricalWorkers. Local 641, 417 U.S. 790 (1974); Beasley v. Food Fair of NorthCarolina, Inc., 416 U.S. 653 (1974).4L New Fern Restorium Co., 175 NLRB 142 (1969); Food Store Employ-ees Union. Local 347 [G. C. Murphy Ca] v. N.LR.B. , 422 F.2d 685 (D.C.Cir. 1969); N.LR.B. v. Bardahl Oil Company, 399 F.2d 356 (8th Cir.1968); N.L.R.B. v. Southern Bleachery & Print Works Inc, 257 F.2d 235(4th Cir. 1958), cert. denied 359 U.S. 911 (1959).s4 N.LR.B. v. Southern Bleachery A Print Works supra.4' N.LR.B. v. Edward G. Budd Manufacturing Ca, 169 F.2d 571 (6thCir. 1948), cert. denied 335 U.S. 908 (1949)." Poultry Enterprises. Inc. v. N.LR.B., 216 F.2d 798 (5th Cir. 1954).I' N.LR.B. v. Security Guard Service, Inc., 384 F.2d 143 (5th Cir.1967); N.LR.B. v. Lindsay Newspapers, Inc., 315 F.2d 709 (5th Cir. 1963).46 N.LR.B. v. Brown d Sharpe Manufocturing Co, 169 F.2d 331 (IstCir. 1948).4 N.LR.B. v. Security Guard Service Inc., supra.4 It should be noted that the burden of proving that one is a "supervi-sor" rests on the party alleging such status to eaist. See CommercialMovers Inc., 240 NLRB 288 (1979); Benson Wholesale Company, Inc, 164NLRB 536 (1967); Local 560 International Brotherhood of Teamsters etc.(Riss Coa, Inc), 127 NLRB 1327 (1960); Local No. 636 of the UnitedAssociation of Journeymen and Apprentices of the Plumbing and Pipe FittingIndustry of the United States and Canada, AFL-CIO, et al (The DetroitEdison Company), 123 NLRB 225 (1959).The Board has also excluded from the Act's coverage,with approval by the courts,49managerial employees.The Board has defined "managerial employees" as thosewho formulate and effectuate management policies byexpressing and making operative the decisions of theiremployers, and those who have discretion in the per-formance of their jobs independent of their employer'sestablished policy.50As concerns "managerial employ-ees," the Supreme Court in N.L.R.B. v. Bell AerospaceCompany, Division of Textron, Inc.,5sstated:Of course, the specific job title of the employees in-volved is not in itself controlling. Rather, the ques-tion whether particular employees are "managerial"must be answered in terms of the employees' actulljob responsibilities, authority, and relationship tomanagement.The Board itself citing General Dynamics Corporation.Convair Aerospace Division, San Diego Operations. 213NLRB 851, in Bell Aerospace, A Division of Textron, Inc.,219 NLRB 384, (1975), stated:...managerial status is not conferred upon rank-and-file workers, or upon those who perform rou-tinely, but rather it is reserved for those in execu-tive-type positions, those who are closely alignedwith management as true representatives of manage-ment.With this in mind, the General Counsel alleges thatLeonard Stock was neither a supervisor within the mean-ing of the Act nor a managerial employee as defined bythe Board and the courts. However, the Respondent as-serts that "by reason of his duties" Stock was a "statu-tory supervisor and/or managerial employee." At thetime of his discharge Stock held the position of merchan-dise manager and the initial issue to be resolved thereforeis whether, when terminated, Stock, in the performanceof his duties, was a statutory supervisor and/or manage-rial employee.The evidence shows that on July 30, 1979, Stock wastransferred from the position of route supervisor, where-in the parties agree that he functioned as a statutory su-pervisor,52to the position of merchandise manager, thestatus of which as "supervisory" or "managerial" is inquestion. It should be noted that, while Stock was em-ployed in the position of route supervisor, he was un-equivocally excluded from the bargaining unit as setforth in the collective-bargaining agreement between theRespondent and the Union. As a merchandise managerhis exclusion from the unit apparently continued. Itshould also be noted that upon his transfer from route4o N.LR.B. v. Bell Aerospace Company, Division of Textron, Inc., 416U.S. 267 (1974); N.LR.B. v. Yeshiva University, 444 U.S. 672 (1980).'° Eastern Camera and Photo Corp., 140 NLRB 569 (1963); also seeLockheed-Corniornia Company, a Division of Lockheed Aircraft Corp., 217NLRB 573 (1975); General Dynamics Corporation, Convir Aerospace Divi-sion. San Diego Operations, 213 NLRB 851 (1974).si 416 U.S. at 290, fn. 19.5 As a route supervisor Stock directed the work of four route sales-makers assigned to him with the authority to discharge and/or disciplinethem and to affect their working conditions.604 SEVEN-UP BOTTLING OF PHOENIXsupervisor to merchandise manager he was afforded thesame salary and "fringe benefits" as before.53That Stock considered himself to be part of manage-ment is clear from the record despite his initial denialthereof. Stock himself testified, "I thought of myself asmanagement." Of additional persuasion in this connec-tion is the letter Stock wrote to the Respondent's presi-dent after his discharge on June 24, 1980, in which hestated regarding his years of employment with the Re-spondent that the last 9 years thereof "were in manage-ment."Moreover, that the Respondent considered Stock aspart of management and held him out to the public assuch is even more indicative of his "managerial" status.As defined by the Respondent, Stock's duties were to"create sales for the company" by achieving additionalshelf space in retail stores, better positioning of shelfspace obtained, surveillance of all stores within his as-signed territory "to see that no space was lost" or salesdiminished, this including surveillance of route sales-makers to ensure that they were properly "taking advan-tage and using all space to his ability in relationship tosales." Additionally, Stock handled consumer complaints,advertising placement, and "especially the constant edu-cation of the salesmakers in good merchandising practiceand procedure." Both Stock and Burchett wore promi-nent "badges of authority" in the marketplace identifyingthem as "Merchandise Managers," and while Stock atvarious times in his testimony sought to downplay theimportance of his status, obviously to strengthen his caseherein, yet he was admittedly responsible for "customerdiplomacy," as the Respondent's higher level representa-tive in the field, above the route salesmakers and eventhe route supervisors in this connection, merchandising.Additionally, Stock attended supervisors' meetings as amerchandise manager at least once a month.54Moreover5a Significantly Stock continued to be covered by the Respondent's ac-cidental death and disnlemberment plan which by its terms confinesmembership to the Respondent's supervisory and management employees.While stock testified that, upon his transfer to the position of merchan-dise manager he subsequently lost occasional Saturday work supervisingemployees at the plant which he performed while employed as a routesupervisor, his own testimony indicates that the reason therefor was, be-cause as a merchandise manager, he no longer had any responsibility orauthority concerning the direct supervision of the employees whoworked those Saturdays, assumedly, route salesmakers. utility employees,and/or production employees. Albeit it seems that the Respondent nolonger considered him a supervisor as it had when he was a route super-visor, it did consider him a managenal employee as will be discussed indetail hereinafter. Further, there is no evidence to the effect that the Re-spondent desired to and did demote Stock when it made this transfer. Intact, the evidence herein is to the contrary. As a route supervisor Stockhad received several increases in salary, had never been disciplined, andapparently had performed his work well. Therefore, there appears noreason for the Respondent to have demoted him and this is not allegedherein. The reason for the transfer seems to be that the Respondent waseither expending or changing its operational setup and having created amerchandising aspect thereof picked the two men with experience in thearea. Stock and Burchett, to initially staff it.I' While Stock again sought to minimize his attendance at such meet-ings by indicating that the merchandise managers were merely invited todo so only when the Respondent felt that merchandising matters were tobe discussed, the monthly regularity with which this occurred leads meto believe that his and Burciett's attendance at these meetings was nothaphazard but a part of the Respondent's management and supervisoryoperational functions. There was no evidence presented that route sales-makers or other nonsupervisory or nonmanagement employees ever ap-and of particular note, Stock testified that Bofetta regu-larly instructed the route salesmakers at the weekly salesmeetings held for all employees in the sales departmentthat they were to follow any orders issued by Stock andBurchett when they met in the marketplace concerning"job activities on functions in facing merchandising," aclear indication to its employees that Stock was notmerely just another "rank-and-file" addressed the em-ployees. At these weekly sales meetings Stock also lec-tured employees on "good merchandising practices" andgave them suggestions and advice. Notably at thesemeetings Bofetta and the route supervisors also ad-dressed the employees.Furthemore, on the occasions when officials from theparent company visited Phoenix, Stock was includedamong the management and supervisory employees whoattended the luncheon and dinner meetings with these of-ficials at which no rank-and-file employees were in at-tendance.In summary, Stock had the responsibility to provideeffective management of all accounts within his assignedterritory. He had the responsibility to schedule his ownactivities to ensure that the Respondent's policies wereeffectuated in the stores within his assigned area and thatother employees were complying with and fulfillingthese policies. He was the Respondent's managementlevel representative in the field and dealt with the storemanagers accordingly. In enhancing the Respondent'simage in the stores, in increasing sales, in developing rap-port with the Respondent's customers diplomatically,Stock exercised in many respects independence of judg-ment.In view of the above and the evidence in the record asa whole, I am convinced that Stock, as a merchandisemanager, was more aligned with management than withrank-and-file employees and was therefore a managerialemployee falling within the Board's definition thereof,"formulating and effectuating management polcies by ex-pressing and making operative the decisions of their em-ployer."55peared at these meetings for any reason. If the Respondent did not con-sider the merchandise managers as managerial employees it could havejust as well confined them to attendance at the weekly overall sales meet-ings at which both management, supervisory, and nonsupervisory em-ployees regularly attended."b Having found that Stock is a managerial employee on the basis ofthe above it need not be decided if he also was a statutory supervisorother than to indicate that in this connection the record shows that Stockhad no authority as merchandise manager to hire, fire, transfer, suspend,lay off, recall, promote, reward, discipline, or adjust the grievances ofeither the route salesmakers or the utility employees. While the evidenceherein indicates that he occasionally evaluated the utility employees whoworked with him at the Respondent's request it appears that this wasmerely additional input into evaluating these employees with the routesupervisors having the main responsibility for such evaluation as the em-ployees' supervisor.Furthermore, while there is testimony that on occasion Stock "wroteup" route salesmakers for deficiencies in their performances, he was di-rected to bring these to the attention of the route salesmaker's own super-visor for disposition rather than for any direct action which Stock couldengage in such as disciplining the employee. In fact Stock had no author-ity in this connection. Although there is, additionally. testimony thatStock had heard that Burchett's "write-up" of an employee led to thatemployee's discharge, the circumstances of that incident were not elabo-Continued605 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHaving found that Leonard Stock is a "managerial em-ployee" as defined by the Board and the courts the otherissue to be considered is whether his discharge by theRespondent constituted a violation of Section 8(aXl) ofthe Act as alleged in the complaint.That Stock's activities in complaining to the Respond-ent, particularly to its president, Furnas, about the pro-posed changes in the pension plan and his attempt toeffect a change thereof constituted "protected concertedactivities" is clear from the record. The Board has con-sistently found that employee conduct is protected con-certed activity under the Act if the employee's complaintconcerns a matter of common concern to other employ-ees in the same circumstances.56Moreover, the Boardhas held that even a complaint made for oneself consti-tutes protected concerted activity if the effect of thecomplaint is to better conditions for all employees. 5 7The Board has also held that direct personal authoriza-tion from other employees is not necessary to a findingthat activities were concerted.58According to Stock's uncontradicted testimony heknew that other employees both supervisory and rank-and-file were covered under the existing pension planand would be affected by whatever was decided as tothe distribution of the moneys therein contributed by theRespondent on the employees' behalf when he spoke toFurnas about this matter.59That both supervisory andrated upon and there was no evidence that Stock's written reports con-cerning route salesmakers have ever resulted in any disciplinary actionagainst any of them. However, just the fact that Stock was encouraged to"write-up" infractions observed by him committed by employees in themarketplace and that his evaluation of employees was at times sought isadditionally supportive of his status as a "managerial employee."While there is also evidence in the record that Stock directed the workof utility employees when they assisted him on jobs, it appears that aftertelling them what was to be accomplished he would work side by sidewith them performing the same kinds of work and therefore this workwould not necessarily confer supervisory status upon Stock within themeaning of the Act, nor alternatively detract from his status as a manage-rial employee.be Timet, A Division of Titanium Metals Corporation of America, 251NLRB 584 (1980), and cases cited in fn. 29 therein; Hanson Chevrolet, 237NLRB 584 (1978); Air Surrey Corporation, 229 NLRB 1064 (1977), re-versed on other grounds 601 F.2d 256 (6th Cir. 1979); Key City Mechani-cal Contractors Inc., 227 NLRB 1884 (1977); Empire Gas Incorporated,224 NLRB 628 (1976), enfd. 566 F.2d 681 (10th Cir. 1977); Ross ValleySavings i Loan Associations, 194 NLRB 270 (1971). The Board has in-cluded within the ambit of protected concerted activities a single employ-ee's protest that other employees were performing work that should beperformed by his craft (Key City Mechanical Contractors Inc, supra),questioning the order in which employees are called for weekend work(Fall River Savings Bank, 247 NLRB 631 (1980)), complaints about safetyconditions (Alleluia Cushion Ca, Inc. 221 NLRB 999 (1975)), or com-plaints about the employer's profit-sharing distribution (Hugh H. WilsonCorporation, 171 NLRB 1040 (1968)). The court in Pacific ElectricordCompany v. N.LR.B, 361 F.2d 310 (9th Cir. 1966), defined "concertedactivities" as activities "engaged in with or on behalf of other employees,and not solely by and on behalf of the discharged employee himself."" Hansen Chevrolet, suprasa Transportation Lease Service, Inc.. et aL, 232 NLRB 95 (1977); Alle-lula Cushion Co.. Inc., suprasI While the evidence shows that Stock did not have direct contactwith the rank-and-file employees in the pension plan nor personally spoketo them about this, he was told that Rita Rangle and another of theseemployees wanted to get their money out of the plan and had registeredconcern about what was happening. Rangle confirmed in her testimonythat she was concerned about the disposition of her moneys in the pen-sion plan and of her desire to withdraw the moneys from the plan.managerial employees and the rank-and-file employees inthe plan were concerned about the Respondent's disposi-tion of the moneys contributed by the Respondent ontheir behalf into the pension plan is also clear from therecord.60Additionally, in his conversation with FurnasStock made it abundantly clear that he was not speakingsolely for himself, but rather on behalf of all the employ-ees covered under the plan.6' From all of the above Ifind and conclude that Stock's activities in complainingabout the proposed pension plan and his efforts to havethe Respondent give employees the option of withdraw-ing the moneys contributed on their behalf by it from theexisting pension plan as an alternative to having thesemoneys "rolled over" into the new plan constituted"concerted activities."62That Stock was discharged because of his concertedactivities set forth above is also clear from the record de-spite the Respondent's assertions that he was dischargedfor cause. Stock complained to the Respondent's man-agement about the proposed change in its existing pen-sion plan concerning the disposition of moneys contribut-ed by the Respondent into the plan on behalf of memberemployees. This was of some concern to the employees60 Stock testified without contradiction that Boehler had informed himthat Rangle and another employee desired to withdraw their moneys andleave the plan. He also testified that Boehler, Skelton, and Lane men-tioned their consideration of leaving the Respondent's employ in order toobtain their moneys from the pension fund. Additionally, both Stock'sand Rangle's testimony show that there was "a lot of talk going aroundthe plant" concerning this very issue, with the suggestion by the employ-ees that a lawyer be retained to protect their interests in the pensionfund.st Stock testified that in his discussion with Furnas he consistentlyused the terms "we" and "us" and in response to Furnas' asking him as towhat he personally wanted concerning the pension moneys said, "Well,it's not what I want. It's what we want." It should be noted that Furnasdid not testify at the hearing.ss At the hearing and in its brief the Respondent argued that Stock'sactivities were "in derogation of the recognized bargaining representa-tive," the Union, and therefore additionally unprotected. In asserting thistheory, the Respondent relied on Emporium Capwell Company v. WesternAdditional Community Organization, 420 U.S. 50 (1975). In the Emporiumcase, the union representing employees of the Emporium filed grievancesalleging that the Emporium had engaged in racially discriminatory prac-tices. Several employees who had refused to participate in the grievanceprocess and who were dissatisfied with the union's course of conductheld a news conference wherein they announced their intention to dealdirectly with the management of the company. Thereafter, contrary to theexpress policy of the union, the employees picketed the Emporium to pro-test its alleged racial policies. The court, relying on the particular facts ofthe case, held that the employees were attempting to engage in separatebargaining with their employer.However, the facts in the instant case are clearly distinguishable fromthose present in the Emporium case. There is no evidence herein thatStock engaged in a course of action inconsistent with that of the Union.The evidence shows that the Respondent and the Union did negotiate amemorandum of understanding executed sometime after Stock was termi-nated, covering the establishment of a new retirement program, whichprovided for the relief requested by Stock (Resp. Exhs. I(a) and (b)), butthe status of the parties' dealings concerning this as of May and June1980 is not reflected in the record. Moreover, there is no evidence tosupport an inference that Stock otherwise attempted to derogate theUnion's representative status.Additionally, when Stock spoke to Furnas his statements were in thenature of a request for assistance in obtaining for the employer the optiondesired. There was no demand, no threat of action if the Respondent didnot pursue the requested course. This appears more as a situation wherean employee took a problem of mutual concern to other employees tomanagement. Such conduct is clearly protected under the Act. See VillaCare, Inc.. d/b/a Edmonds Villa Care Center, 249 NLRB 705 (1980).606 SEVEN-UP BOTTLING OF PHOENIXin view of the amounts involved and as the evidencestrongly infers was affecting the morale of the Respond-ent's employees, particularly its supervisors, some ofwhom were considering leaving the Respondent'semploy because of this. As Stock's testimony shows,after making inquiries about the pension plan and com-menting about it, he was told by Field Sales ManagerBofetta that if he did not drop the matter "he wouldn'tbe around there that much longer," clearly a threat ofdischarge if he continued his activities concerning thepension plan.Despite this clear warning from Bofetta, Stock spoketo Furnas seeking to obtain his assistance in securing anoption for the employees regarding the moneys in theirpension plan accounts. According to Stock's uncontra-dicted testimony which I credit, and although Stock wasapproaching Furnas on behalf of all the employees cov-ered by the plan, Furnas tried to "buy him off" by offer-ing to let him withdraw his moneys from the plan. Stockrefused the offer. Subsequently, on June 19, 1980, whenStock again approached Furnas this time to discussFurnas' offer, Furnas told him that the Respondent couldnot allow Stock to withdraw his moneys as Furnas hadproposed, "that would be illegal," and added significant-ly, "The only reason I proposed that to you in the firstplace was that I would have said and done anything tokeep you away from the other employees." Furnas alsotold Stock that he was a "trouble maker" and had been"going around the plant and teling everybody that[Furnas] was ...a bastard, and the plan was a bastard."Neither Furnas nor Bofetta testified at the hearing andtheir undenied statements unequivocally establish theextent of their animosity towards Stock because of hisconcerted activities.Moreover, Stock was discharged on June 24, 1980,and given as the reason therefor that employees had in-formed Bofetta and Kurtenbach, the director of sales andmarketing, that Stock was telling other employees thatSeven-Up was not a good place to work and that theyshould seek employment at Pepsi-Cola as a better em-ployer. In carefully examining the reasons advanced bythe Respondent for Stock's discharge I am inexorablylead to the conclusion that such were pretextual and thatthe real motive for the discharge was Stock's concertedactivities.Aside from the aforementioned statements made byvarious of the Respondent's management employees,fraught with animus against Stock because of his con-certed activities, is the fact that Stock was abruptly dis-charged a few days after his last conversation withFurnas, without warning and without his being given theopportunity to "defend" himself with regard to the accu-sations made against him.63Stock was apparently avalued employee. His employment record shows evi-dence of continued promotion up through supervisoryand managerial positions with regular wage increases andsatisfactory or better work evaluations, hardly the type63 The abruptness of a discharge and its timing may be persuasive evi-dence as to an employer's unlawful motivation. See, e.g., N.LR.B v.Sutherland Lumber Company. Inc., 452 F.2d 67 (7th Cir. 1971); N.LR.Bv. Montgomery Ward & Co., Inc. 554 F.2d 996 (10th Cir. 1977); T C.Bukas and Sons Inc., 232 NLRB 571 (1977).of employee meriting summary-type discharge. In thiscontext the Respondent's apparent failure to investigatethe accusations against Stock or to give him the opportu-nity to answer the charges leveled against him, Stockbeing an employee of longstanding and a part of manage-ment to boot, only serves to reinforce this conclusion.64Additionally it should be remembered that neitherFurnas, Kurtenbach, nor Bofetta was called as a witnessat the hearing to deny any of the above.65The Respondent called as its witness Tim Keltgen, aroute supervisor, who testified that an employee, BillKessel, had told him approximately 3 weeks before Stockwas discharged that Stock had advised him to leave theRespondent's employ and go to work for Pepsi-Cola be-cause Pepsi had better working conditions, with Keltgenapprising the Respondent's personnel manager of this thevery next day. Assuming arguendo this to be true, al-though Stock denied advising Kessel to quit Seven-Up,no action was taken against Stock at that time because ofhis alleged disloyalty to the Respondent. Subsequently,Stock spoke to Furnas about the pension plan on two oc-casions, these conversations with Furnas happening afterStock had been pointedly warned by Bofetta to "dropthe matter," which clearly indicated to the Respondentthat Stock was not about to heed Bofetta's warning. Sig-nificantly, it was not until after Stock thus continued topursue his inquiries into the pension plan with Furnasthat the Respondent decided that his "disloyal conduct"now warranted his immediate discharge.86Finally, of additional persuasion is Stock's again un-contradicted testimony that, after his discharge, HarrySkelton, an admitted statutory supervisor, told Stock thatthe actual reason for his discharge was that Stock"would not keep [his] mouth shut about the retirementprogram."67From the above I find and conclude that LeonardStock was terminated because of his concerted activitiesand not for the reasons advanced by the Respondent.As set forth hereinbefore, the Board with court ap-proval has excluded managerial employees from cover-'4 According to Stock's uncontroverted testimony thereon Bofetta hadtold him on June 24, 1980, when he was terminated that the employeeswho had complained about Stock's oonduct in advising them to quit theRespondent's employ and work for Pepsi-Cola had done so only the pre-vious day, Monday.a" The Board has consistently held that, where relevant evidence isnot produced by a party and the failure not satisfactorily explained, aninference may be drawn that such evidence would be unfavorable to thatparty. Publishers Printing Co Inc, 233 NLRB 1070 (1977); Martin LutherKing. Sr.. Nursing Center, 231 NLRB 15 (1977); Broadmoor Lumber Com-pany, 227 NLRB 1123 (1977)ea In this connection it is interesting to note that the Respondent alsofailed to call Kssel, Ribeske, or Route Supervisor Dave Chantry, towhom Kessel repeated his story, at Keltgen's request, as witnesses to sup-port Keltgen's testimony. While Kessel no longer worked for the Re-spondent at the time Keltgen testified herein, Ribeske and Chantry werestill employed by it. As to Ribeske's unavailability as a witness I offeredthe Respondent the opporturity to call Ribeske at a later date which wasnot availed of. Adverse inferences to Keltgen's testimony might well bereasonably considered under the circunistances See cases cited in fn. 65,supra.67 Skelton was never called as a witness by the Respondent to refutethis statement nor was Bofetta who allegedly told this to Skellon.607 DECISIONS OF NATIONAL LABOR RELATIONS BOARDage of the Act."8However, while the Board has general-ly found it not to be unlawful for employers to disciplineor discharge supervisors or managerial employees forsupporting or engaging in union or protected concertedactivities it has also held that there are "limited excep-tions" to the rule that such employer conduct does notviolate the Act. Where the employer's action in connec-tion with supervisory or managerial employees serves tointerfere with, restrain, or coerce rank-and-file employeesin the exercise of their rights under Section 7 of the Act,the Board has found the employer to have violated theAct.69The Board has also consistently held that an employerviolates Section 8(a)(l) of the Act when it disciplines orterminates a supervisor7°for refusing to engage in con-duct which would have constituted an unfair labor prac-tice;71or where such employer action is "an integralpart of a pattern of conduct aimed at penalizing employ-ees for their union activities and ridding the plant ofunion adherents";72or where the employer's action con-68 See fn. 49 supra. As Justice Powell observed in the Yeshiva Universi-ty case, supra, "supervisors and managerial employees are excluded fromthe categories of employees entitled to the benefits" of the Act. Also seeL A S Enterprises, Inc., 245 NLRB 1123 (1979).69 See, for example, Donelson Packing Co., Inc. and Riegel ProvisionCompany, 220 NLRB 1043 (1975); Talledega Cotton Factory, Inc., 106NLRB 295 (1953); Krebs and King Toyota, Inc., 197 NLRB 462 (1972).The finding of a violation in such cases is premised not on the need toprotect supervisors or managerial employees as such, but rather on theneed to protect the Sec. 7 rights of rank-and-file employees.70 This would be applicable as well to managerial employees.71 Talledega Cotton Factory, supra, enfd. 213 F.2d 209 (5th Cir. 1954)(discharge of supervisors for failure to prevent the spread of unionism).The Board noted in Talledega Cotton that the discharge plainly demon-strated to rank-and-file employees the employer's determination not to befrustrated in its antiunion efforts, stating that the "net effect of this con-duct was to cause nonsupervisory employees reasonably to fear the com-pany would take similar action against them if they continued to supportthe union." Also see Belcher Towing Co. v. N.LR.B., 614 F.2d 88 (5thCir. 1980); Gerry's Cash Markets v. N.LR.B., 602 F.2d 1021 (Ist Cir.1979); Russell Stover Candies; Inc., 223 NLRB 592 (1976), enfd. 551 F.2d204 (8th Cir. 1977); Buddies Super Markets, 223 NLRB 950 (1976), en-forcement denied 550 F.2d 39 (5th Cir. 1977).7" Nevis Industries Inc., d/b/a Fresno Townehouse, 246 NLRB 1053(1979). In DR W Corporation, d/b/a Brothers Three Cabinets, 248 NLRB828 (1980), the Board defined the meaning of "an integral part of a pat-tern of conduct aimed at penalizing employees for their union activities"as follows:It is, of course, a commonplace that Section 2(11) supervisors arenot per se accorded protection under the Act from discharge orother discipline for engaging in union or concerted activity and, ac-cordingly, the Board recognizes an employer's prerogative to dis-courage such activity among its supervisors. Thus, when an employ-er has discharged a supervisor out of a legitimate desire to assure theloyalty of its management personnel and its action was "reasonablyadapted" to that legitimate end, the Board has found that such con-duct is indeed permissible and does not violate Section 8(aXI) of theAct. The mere fact that, as an incidental effect thereof, employeesmay fear the same fate will befall them if they engage in similar ac-tivity is insufficient to transform otherwise lawful conduct into a vio-lation of Section 8(aXI) of the Act.It is quite another matter, however, when an employer engages inwidespread pattern of misconduct against employees and supervisorsalike. For, under those circumstances, the evidence may be sufficientto warrant a finding that the employer's conduct, as a whole, includ-ing the action taken against its supervisors, was motivated by adesire to discourage union activities among it employees in generaland thus constitutes what the Board has characterized as a pattern ofconduct aimed at coercing employees in the exercise of their Section7 rights. By such acts the employer has exceeded the bounds of le-gitimate conduct intended to discourage union activity among its su-stitutes an important element in its total strategy to riditself of a union;73or where the employer's action is inretaliation for providing information or testimony to theBoard or to rank-and-file grievants;74or where the em-ployer's action is motivated by a desire to discourageemployees' concerted activities in general rather than aconcern about the supervisor's participation in these ac-tivities.75It is obvious from the evidence present herein that theRespondent's discharge of Stock does not fall within thepurview of any of the above. More applicable to thefacts and circumstances in the instant matter is the caseof Stop and Go Foods, Inc., 246 NLRB 1076 (1979), inwhich the Board held that the discharge of a supervisorwho sided with the employees in their dispute with theemployer over the delay in repairing air-conditioningequipment was not unlawful. The Board explained itsdismissal of the complaint as follows:Although the discharge of a supervisor for en-gaging in union or concerted activity must necessar-ily affect employees to some extent, we have neverheld that the discharge of supervisor for such activi-ty violated the Act merely because as an incidentaleffect employees may fear that the same fate maybefall them if they engage in similar activity. In sev-eral instances we have found that an employer didnot violate Section 8(a)(l) merely by discharging asupervisor for disloyalty for personally engaging inunion or concerted activity. In Sibilio's Golden Grill,Inc.,'sa supervisor was discharged for joining em-ployees in concerted activity with respect to a dis-pute concerning wages. The supervisor was notacting to protect or vindicate the employees' statu-tory rights, nor was she discharged for refusing toinfringe on those rights. Moreover, there was noevidence that the discharge was an integral part ofa scheme aimed at discouraging employees from en-gaging in concerted activity. Rather, the supervisorpervisors. And, more importantly, it has intentionally created an at-mosphere of coercion in which employees cannot be expected toperceive the distinction between the employer's right to prohibitunion activity among supervisors and their right to engage freely insuch activity themselves. In this context, the coercive effect on em-ployees resulting from the action taken against a supervisor cannotbe viewed a unavoidable and "incidental" to the discharge of an un-protected individual. Thus, in recognition of the pervasive atmos-phere of coercion intentionally created by the employer's totalcourse of conduct and its direct effect on employees, the Board hasfound that restoration of the status quo ante is required to fully dissi-pate this coercive effect and must necessarily encompass reinstate-ment of all individuals affected, including supervisors. [Id. at 828-829.]Donelson Packing Cao., Inc., and Riegel Provision Company. supra, VADA ofOklahoma, Inc., 216 NLRB 750 (1975); Krebs and King Toyota, Inc..supra; see also, Pioneer Drilling Co., Inc., 162 NLRB 918 (1967), enfd. 391F.2d 961 (10th Cir. 1968); Downslope Industries Inc., 246 NLRB 948(1979).73 See East Belden Corporation, 239 NLRB 776 (1978)."4 King Radio Corporation v. NLR.B., 398 F.2d 14 (10th Cir. 1968);N.LR.R v. Southland Paint Co., Inc., 394 F.2d 717 (5th Cir. 1968); OilCity Brass Works, 147 NLRB 627 (1964), enfd. 357 F.2d 466 (5th Cir.1966)."' Fort Vancouver Plywood Company, 235 NLRB 635 (1978); Heck'sInc., 170 NLRB 178 (1968).608 SEVEN-UP BOTTLING OF PHOENIXwas discharged for merely "advancing her own andthe employees' job interests."'9Under these cir-cumstances, we concluded that, as a supervisor, herconduct was not protected by the Act.20Similarly, in Long Beach Youth Center, Inc, 21 wefound that an employer did not violate Section8(a)(l) of the Act by discharging its supervisor"solely for siding with the employees in their eco-nomic dispute with the Respondent."22 In neitherof these cases did the Board consider the incidentalcoercive effect these discharges may have had onthe employees.18 227 NLR8 1688 (1977).19 Ibid.'0 Member Murphy agrees for reasons set forth in her dissent-ing opinions in Downslope Industries, Inc., 246 NLRB 948 (1979),and Puerto Rico Food Products Corp., et al., 242 NLRB 899 (1979);cf. the partial dissent in Belcher Towing Company, 238 NLRB 446(1978).si 230 NLRB 648." Id. at 650.In the instant case the evidence clearly shows thatLeonard Stock was discharged solely because of his con-certed activities in complaining about the proposed dis-position of the moneys in the existing pension plan con-tributed therein by the Respondent and his attempts tochange such proposed action. There is no evidenceherein that this is a case where a supervisor or manageri-al employee was terminated for acting to protect or vin-dicate employees' statutory rights or for refusing toengage in conduct which would have constituted anunfair labor practice or where Stock's termination wasan integral part of a pattern of conduct aimed at penaliz-ing employees for their concerted activities or an impor-tant element in the Respondent's total strategy to riditself of a union or motivated by a desire on the Re-spondent's part to discourage employees concerted activ-ities in general rather than a concern about Stock's par-ticipation in these activities.76r7 L & S Enterprises, Inc., 245 NLRB 1123 (1979), and cases citedtherein. I am not unmindful of Furnas' statement to Stock that he wouldAccordingly, and upon the basis of the foregoing, Ifind and conclude that, when the Respondent dischargedLeonard Stock because of his concerted activities, Stockhaving been found herein to be a managerial employee, itdid not violate Section 8(aX1) of the Act.77CONCLUSIONS OF LAW1. The Respondent, Seven-Up Bottling of Phoenix,Inc., is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Respondent did not violate Section 8(a)(1) ofthe Act by discharging Leonard Stock because of hisconcerted activities.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in thecase, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER7'The complaint is dismissed in its entirety."have said and done anything to keep (Stock] away from the other em-ployees." However, I do not find this to change any of the above find-ings and conclusions nor support a finding of a violation of the Act.77 Stop and Go Foods. Inc.. supra, L & S Enterprises Inc., supra. Sibilio'sGolden Grill Inc. Also see Hospitality Motor Inn. Inc., 249 NLRB 1036(1980). Moreover, in Empire Gas, Inc. of Dener, 254 NLRB 626 (1981),at fn. I the Board stated:Member Penello notes that finding a violation herein is not incom-patible with his belief that an employer may lawfully discharge orotherwise discipline a supervisor for engaging in union or concertedactivity. Indeed, had Respondent merely discharged Gray alone forsuch activity, no violation would have attached. [Emphasis supplied.]See, e.g., Stop and Go Foods, Inc, 246 NLRB 1076 (1979); David-Anna Corporation d/b/a Synder Bros Sun-Ray Drug, 208 NLRB 628(1974)....17 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.609